2022 UT 7


                              IN THE

      SUPREME COURT OF THE STATE OF UTAH

                         STATE OF UTAH,
                           Petitioner,
                                v.
                        LANDON SISNEROS,
                           Respondent.

                         No. 20200455-SC
                     Heard October 18, 2021
                     Filed February 10, 2022

           On Certiorari to the Utah Court of Appeals

                    Second District, Ogden
                 The Honorable Joseph M. Bean
                        No. 171901921

                            Attorneys:
Sean D. Reyes, Att‘y Gen., Lindsey Wheeler, Asst. Solic. Gen., Utah
 Attorney General, Rachel Snow, Weber County Attorney‘s Office,
                           for petitioner
    Emily Adams, Cherise Bacalski, Freya Johnson, Bountiful,
                       for respondent

JUSTICE HIMONAS authored the opinion of the Court in which CHIEF
  JUSTICE DURRANT, JUSTICE PEARCE, and JUSTICE PETERSEN joined.
ASSOCIATE CHIEF JUSTICE LEE filed a separate opinion concurring in
            party and concurring in the judgment.
        CHIEF JUSTICE DURRANT filed a concurring opinion.


   JUSTICE HIMONAS, opinion of the Court:
                       INTRODUCTION
   ¶1 The Double Jeopardy Clause of the Fifth Amendment to
the United States Constitution protects a defendant from being
subjected to multiple prosecutions for the same offense. Utah
                         STATE v. SISNEROS
                        Opinion of the Court
extends this protection even further—protecting, by statute, a
defendant from multiple prosecutions for different offenses
committed as part of a single criminal episode. See UTAH CODE
§§ 76-1-401 to -403 (Single Criminal Episode Statute); see also State
v. Ririe, 2015 UT 37, ¶ 6, 345 P.3d 1261.
   ¶2 In this case, we are asked to interpret the confines of
Utah‘s Single Criminal Episode Statute as they relate to the
multiple prosecutions of defendant Landon Sisneros for the
robbery and theft of a used car. Sisneros argues that the State
violated the Single Criminal Episode Statute by prosecuting him in
Weber County for aggravated robbery after he had already been
convicted of theft by receiving in Utah County for conduct arising
under the same criminal episode. The court of appeals agreed and
dismissed the Weber County charge.
    ¶3 The State now appeals, arguing that Sisneros‘s offenses
were not part of a single criminal episode because they involved
different victims, and, in any event, the Single Criminal Episode
Statute does not apply because the district court in Utah County
did not have jurisdiction to hear both offenses. We reject the State‘s
arguments, and we affirm the court of appeals‘ decision to dismiss
the Weber County charge of aggravated robbery against Sisneros.
    ¶4 It is difficult to imagine a more obvious single criminal
episode than stealing a car and driving away with it. While the
offenses for which Sisneros was charged may have involved
separate victims, the totality of the circumstances demonstrates
that the overarching criminal objective behind Sisneros‘s conduct
was the same: namely, to steal a car. Likewise, even though
Sisneros committed the theft offense across multiple jurisdictions,
the clear terms of the Single Criminal Episode Statute dictate that
the State should have brought the charges in a court with
jurisdiction over both offenses. Neither party disputes that the
district courts in Weber County had jurisdiction over both offenses
in question. Accordingly, we find that the conviction of Sisneros in
Utah County for theft by receiving barred the State‘s subsequent
prosecution of Sisneros in Weber County for aggravated robbery.
                         BACKGROUND
    ¶5 The following facts are undisputed. On August 11, 2017,
Sisneros stole a used car in Weber County. The owner of the car
(the Son) had arranged for Sisneros to meet the Son‘s father (the
Father) for a test drive. After the test drive, Sisneros decided to
keep the car without paying for it. The Father chased Sisneros and
jumped on the hood of the car, yelling at Sisneros not to take the

                                  2
                         Cite as: 2022 UT 7
                       Opinion of the Court
car. Sisneros motioned for the Father to get out of the way, revved
the engine, and then hit the Father with the car—bruising the
Father‘s knee. Sisneros then drove the car off to Utah County.
   ¶6 The next day, the Orem Police Department found the car
in Utah County—abandoned, empty, and locked. The Orem Police
arrested Sisneros and informed the police in Weber County of the
arrest. Sisneros admitted to the Orem Police that he stole the Son‘s
car and that he threw the car‘s keys out the window near a
highway overpass.
   ¶7 On August 16, 2017, the Utah County Attorney‘s Office
charged Sisneros with theft by receiving stolen property and
obstruction of justice. On August 22, 2017, the Weber County
Attorney‘s Office charged Sisneros with aggravated robbery.
Sisneros pleaded guilty to the felony theft by receiving and
obstruction of justice charges in Utah County‘s Fourth District
Court.
   ¶8 Nearly one year later, Weber County prosecutors chose to
move forward with a second prosecution of Sisneros for
aggravated robbery in Weber County‘s Second District Court.
Sisneros moved to dismiss this charge on the ground that it was
barred by the Single Criminal Episode Statute. The district court
denied Sisneros‘s motion. After the district court‘s ruling, Sisneros
entered a conditional guilty plea to aggravated robbery, reserving
his right to appeal pursuant to rule 11(j) of the Utah Rules of
Criminal Procedure.
   ¶9 The court of appeals reversed the district court‘s denial of
Sisneros‘s motion to dismiss, finding that the Weber County
charge of aggravated robbery was, in fact, barred by the Single
Criminal Episode Statute. State v. Sisneros, 2020 UT App 60, ¶ 1,
464 P.3d 180. The State appealed, and we granted certiorari to
consider the merits of the State‘s position.
                    STANDARD OF REVIEW
    ¶10 On certiorari, ―we review the decision of the court of
appeals and not that of the district court.‖ State v. Hansen, 2002 UT
125, ¶ 25, 63 P.3d 650 (citation omitted). We review ―the decision
of the court of appeals for correctness, giving no deference to its
conclusions of law.‖ State v. Marquina, 2020 UT 66, ¶ 24, 478 P.3d
37 (citation omitted).
                            ANALYSIS
   ¶11 The Single Criminal Episode Statute bars the State from
subjecting a defendant to ―separate trials for multiple offenses‖

                                 3
                         STATE v. SISNEROS
                        Opinion of the Court
that arise ―under a single criminal episode‖ when ―[t]he offenses
are within the jurisdiction of a single court‖ and ―are known to the
prosecuting attorney at the time the defendant is arraigned on the
first information or indictment.‖ UTAH CODE § 76-1-402(2). If a
defendant has been prosecuted and convicted ―for one or more
offenses arising out of a single criminal episode,‖ the State is
barred from prosecuting the defendant again ―for the same or a
different offense arising out of the same criminal episode‖ when
―the subsequent prosecution is for an offense that was or should
have been tried under Subsection 76-1-402(2).‖ Id. § 76-1-403(1).
   ¶12 In other words, for Sisneros to succeed in his motion to
dismiss his criminal charge on the grounds that it is barred by his
prior prosecution under the Single Criminal Episode Statute, he
must establish:
       (1) The prior prosecution and subsequent charge arose
           under a ―single criminal episode,‖ id. § 76-1-401;
       (2) The prior charge and subsequent charge were ―within
           the jurisdiction of a single court,‖ id. § 76-1-402(2)(a);
       (3) At the time of his arraignment on the prior charge, the
           prosecuting attorney knew of the other potential charge,
           id. § 76-1-402(2)(b); and
       (4) The prior charge resulted in a conviction,1 id. § 76-1-
           403(1)(b)(ii).
    ¶13 The court of appeals dismissed the State‘s subsequent
charge of aggravated robbery against Sisneros based upon
findings that all four of these conditions were satisfied. On
certiorari, the State challenges the court of appeals‘ findings on the
first two conditions only—namely, whether the two offenses for
which Sisneros was charged arose under a ―single criminal
episode‖ and whether they were ―within the jurisdiction of a

___________________________________________________________
       1 While not relevant to the facts in this case, a defendant
could also show that the prior charge resulted ―in acquittal,‖ was
―improperly terminated,‖ or ―was terminated by a final order or
judgment for the defendant that has not been reversed, set aside,
or vacated and that necessarily required a determination
inconsistent with a fact that must be established to secure
conviction in the subsequent prosecution.‖ UTAH CODE § 76-1-
403(B)(i), (iii), (iv).


                                  4
                         Cite as: 2022 UT 7
                        Opinion of the Court
single court.‖ As explained further below, we affirm the decision
of the court of appeals and find that both offenses arose from a
single criminal episode and that both offenses were within the
jurisdiction of a single court.
    I. BOTH OFFENSES AROSE FROM A SINGLE CRIMINAL
                       EPISODE
    ¶14 The Single Criminal Episode Statute sets forth a two-prong
definition of ―single criminal episode.‖ See UTAH CODE § 76-1-401.
First, the offenses must be ―closely related in time.‖ Id. Second, the
offenses must be ―incident to an attempt or an accomplishment of
a single criminal objective.‖ Id. We find that both prongs are
satisfied.
    ¶15 On the first prong, there is no question, and the parties do
not dispute, that both offenses were ―closely related in time.‖
Sisneros intended to deprive the Son of the used car the moment
he took it from the Father in Weber County. In so doing, Sisneros
committed the theft by receiving offense at the exact same time as
the aggravated robbery offenses. See UTAH CODE § 76-6-408(2) (―A
person commits theft if the person receives, retains, or disposes of
the property of another knowing that the property is stolen, or
believing that the property is probably stolen . . . intending to
deprive the owner of the property.‖); id. § 76-6-302(1) (―A person
commits aggravated robbery if in the course of committing
robbery, he . . . takes or attempts to take an operable motor
vehicle.‖).
    ¶16 On the second prong, whether Sisneros‘s theft by receiving
and aggravated robbery offenses were both ―incident to an
attempt or an accomplishment of a single criminal objective‖ is a
question of fact that must be viewed under the totality of the
circumstances.2 See State v. Rushton, 2017 UT 21, ¶¶ 10, 12, 395 P.3d

___________________________________________________________
       2Utah courts analyze questions of fact under the totality of
the circumstances in a variety of criminal law contexts. See, e.g.,
State v. Baker, 2010 UT 18, ¶ 17, 229 P.3d 650 (analyzing the
reasonableness of the length and time of a traffic-stop detention
under the totality of the circumstances); State v. Mabe, 864 P.2d 890,
892 (Utah 1993) (determining whether a confession was voluntary
under the totality of the circumstances); State v. Hansen, 2002 UT
125, ¶ 48, 63 P.3d 650 (analyzing consent to an encounter with
police under the totality of the circumstances); State v. Case, 884
                                                      (continued . . .)
                                  5
                          STATE v. SISNEROS
                        Opinion of the Court
92; see also State v. Selzer, 2013 UT App 3, ¶ 26, 294 P.3d 617
(―Whether or not there is a single criminal objective depends on
the specific facts of the case viewed under . . . the totality of the
circumstances.‖ (alteration in original) (citation omitted) (internal
quotation marks omitted)). In Rushton, we articulated several non-
exhaustive factors our courts have utilized to analyze whether a
defendant‘s conduct was ―incident to an attempt or an
accomplishment of a single criminal objective.‖ Rushton, 2017 UT
21, ¶¶ 1, 3. In particular, we instructed courts to examine ―the
location where the crimes were committed, the nature of the
offenses . . ., whether the crimes involved different victims, and
whether the defendant had the opportunity to deliberately engage
in the next-in-time offense.‖ Id. ¶ 3. We articulated these factors
with the intended purpose of helping courts apply the statutory
definition of single criminal episode reasonably—and to ―evince
the true intent and purpose of the Legislature.‖ Id. ¶ 11 (quoting
Marion Energy, Inc. v. KFJ Ranch P'ship, 2011 UT 50, ¶ 14, 267 P.3d
863).3


P.2d 1274, 1276 (Utah Ct. App. 1994) (determining whether
articulable facts supported reasonable suspicion under the totality
of the circumstances); City of Orem v. Henrie, 868 P.2d 1384, 1388
(Utah Ct. App. 1994) (basing the determination of exigent
circumstances for warrantless search on the totality of the
circumstances).
       3 In his concurring opinion, Justice Lee reiterates many of

the concerns he raised in his concurring opinion in Rushton.
Specifically, he argues that we should retract the totality-of-the-
circumstances test and replace it with an ostensibly more
straightforward test. See infra ¶ 36. Nevertheless, Justice Lee‘s
alternative test does not change the outcome of this case, and as a
general rule, our court ―decline[s] to disrupt established precedent
unnecessarily.‖ State v. Leyva, 951 P.2d 738, 743 (Utah 1997); see also
Waite v. Utah Lab. Comm'n, 2017 UT 86, ¶ 32, 416 P.3d 635 (finding
it inappropriate to overturn prior precedent where a competing
interpretation of the law would not yield a different result).
Moreover, as the State has forcefully pointed out, we did not grant
certiorari on whether to overturn Rushton’s totality-of-the-
circumstances test, and Sisneros has done none of the heavy lifting
required to overturn precedent under the factors set forth in
Eldridge v. Johndrow, 2015 UT 21, ¶ 22, 345 P.3d 553. See Baker v.
Carlson, 2018 UT 59, ¶ 16 n.3, 437 P.3d 333 (finding parties‘ ―failure
                                                       (continued . . .)
                                  6
                         Cite as: 2022 UT 7
                        Opinion of the Court
    ¶17 Applying these factors to the facts of this case, we find that
the theft by receiving and aggravated robbery offenses were both
incident to Sisneros accomplishing the single criminal objective of
stealing the Son‘s car. Both offenses began at the same location in
Weber County where Sisneros took the car from the Father after
the test drive. And because both offenses began at the same time,
Sisneros did not have the opportunity to make a conscious and
knowing decision to engage in one offense after the other.
Moreover, the nature of both offenses is substantively similar. Both
offenses require the State to prove that Sisneros unlawfully took
and retained the car. Similarly, Sisneros‘s conduct in committing
both offenses overlapped, as Sisneros needed to take the car from
the Father‘s possession in order to ultimately deprive the Son (the
rightful owner) of the car.
    ¶18 The State urges us to defy this inevitable conclusion and
instead hold that the theft and robbery offenses cannot be
considered part of the same criminal objective because each
offense had a different victim. The State points to the underlying
criminal statutes for both offenses to make this point. In the State‘s
view, the Father was the victim of the aggravated robbery offense
because Sisneros used ―means of force or fear‖ against the Father
in order to take the car from his immediate possession, see UTAH
CODE § 76-6-301(1)(a), and the Son was the victim of the theft by
receiving offense because the Son was the owner of the car, see id.
§ 76-6-408(2). Because the offenses involved different victims, the
State argues that Sisneros formed separate criminal objectives:
first, to take the car from the Father, and second, to keep the car
from the Son.
   ¶19 Furthermore, the State argues that the court of appeals
used the incorrect definition of ―victim‖ when it analyzed whether
the theft and robbery offenses were incident to a single criminal


to adequately address either of the Eldridge factors‖ ―fatal to their
call to abandon‖ prior precedent). In fact, no party in this case has
argued that we should adopt Justice Lee‘s proposed test for
determining what constitutes conduct incident to a single criminal
objective. While we believe that Justice Lee‘s concurring opinion
continues a healthy debate over Rushton, ―[w]e should not
conclude this debate by overruling precedent in a case where it is
unnecessary to reach the issue, and then sua sponte replace that
precedent with a new interpretation.‖ See Waite, 2017 UT 86, ¶ 33.



                                  7
                         STATE v. SISNEROS
                       Opinion of the Court
objective. The court of appeals found that the Son was a common
victim to both offenses because, under the Crime Victims
Restitution Act, a ―victim‖ includes ―any person or entity . . . who
the court determines has suffered pecuniary damages as a result of
the defendant‘s criminal activities.‖ See State v. Sisneros, 2020 UT
App 60, ¶ 24, 464 P.3d 180 (citing UTAH CODE § 77-38a-102(6), 14(a)
(repealed 2021)).4 The State contends that, for purposes of
determining who the victim is for a single criminal objective
analysis, the statutory language in the underlying statute is
determinative—not the Restitution Act‘s definition of ―crime
victim.‖ According to the State, the definition of ―crime victim‖
under the Restitution Act is too broad, and it would expand
exponentially the number of crimes that would be considered to
have a single criminal objective. As such, the State asks us to
reverse the court of appeals‘ decision and to clarify that only the
specific victims from the underlying charging statutes should be
considered when determining whether separate offenses were
incident to a single criminal objective.
    ¶20 We do not consider the disagreement over the definition of
―victim‖ to be material for purposes of determining whether
Sisneros‘s conduct had a single criminal objective. Courts can—
and should—consider multiple ways in which individuals can be
considered a victim of a defendant‘s conduct when analyzing
whether certain offenses arise under a single criminal objective.
Here, the fact that there were different victims under the charging
statutes weighs against finding a single criminal objective, but the
fact that the Son was a common victim to both offenses under the
Restitution Act weighs in favor of finding a single criminal
objective.
   ¶21 Importantly, even if we were to agree with the State that
the victims of Sisneros‘s offenses were necessarily different, we
would still hold that both offenses were part of a single criminal
objective. While multiple victims can sometimes indicate distinct
criminal objectives, this is not always the case. For example, in
___________________________________________________________
      4  After the court of appeals‘ decision, the Utah Legislature
slightly revised the definition of ―victim‖ under the Restitution
Act, to state: ―‗Victim‘ means any person who has suffered
pecuniary damages that are proximately caused by the criminal
conduct of the defendant.‖ See UTAH CODE § 77-38b-102(15)(a). Our
analysis is the same under this revised definition.


                                 8
                         Cite as: 2022 UT 7
                       Opinion of the Court
State v. Bair, 671 P.2d 203 (Utah 1983), we held that a defendant‘s
theft-related offenses were both part of a single criminal episode
even though the stolen property belonged to multiple victims
because the defendant obtained possession of the property at the
same time. Id. at 207–08. Similarly, in Rushton, we suggested a
hypothetical where a bank robber wrote a single criminal program
to steal from multiple bank accounts. See Rushton, 2017 UT 21,
¶¶ 24–26. Even though the hypothetical involved multiple offenses
with different victims, we explained that ―[t]he state should not be
allowed to bring serial prosecutions‖ against the bank robber. Id.
¶ 26. In the present case, as with Bair and the hypothetical in
Rushton, the totality of the circumstances dictates that Sisneros‘s
offenses were all part of a single criminal objective, even assuming
the offenses involved different victims.5 See supra ¶ 17.
   ¶22 In summary, both offenses for which Sisneros was charged
were ―closely related in time.‖ See UTAH CODE § 76-1-401. Sisneros
committed the theft by receiving offense at precisely the same time
he committed the aggravated robbery offense. And the totality of
the circumstances indicates that both offenses were ―incident to an

___________________________________________________________
      5   Sisneros argues that the State‘s ―hyper-technical analysis‖
of the Rushton factors warrants amending the totality-of-the-
circumstances test by adding a ―functional analysis‖ that considers
how different victims relate to one another with respect to the
fulfillment of a defendant‘s criminal objective. Nevertheless,
amending the totality-of-the-circumstances test is unnecessary
here because the State‘s ―hyper-technical analysis‖ focuses on only
one of the factors in the totality-of-the-circumstances analysis. In
Rushton, we stated that all facts under the totality of the
circumstances must be considered when determining whether a
defendant had a single criminal objective. See Rushton, 2017 UT 21,
¶¶ 3, 35–39. Moreover, Sisneros‘s proposed amendment to the
totality-of-the-circumstances test is unhelpful. The totality-of-the-
circumstances test is intended to guide courts in determining the
factual question of whether certain conduct is ―incident to an
attempt or an accomplishment of a single criminal objective.‖ See
id. ¶ 12 (citing UTAH CODE § 76-1-401). Under Sisneros‘s proposed
test, a court would already have to know the defendant‘s criminal
objective in order to analyze how different victims relate to each
other with respect to the fulfillment of this objective. In other
words, Sisneros‘s proposed test begs the question.


                                 9
                          STATE v. SISNEROS
                        Opinion of the Court
attempt or an accomplishment of a single criminal objective.‖ Id.
Sisneros committed both offenses with the singular objective of
stealing a car. Accordingly, we conclude that the theft by receiving
and the aggravated robbery offenses both arose under a single
criminal episode.6


___________________________________________________________
       6  Justice Lee argues in his concurring opinion that we can
reach this same conclusion by referring only to the ―controlling
text of the statute.‖ See infra ¶ 36. While that may be true given the
facts in this case, we find it worthwhile to reiterate some of the
points made in Rushton for why the totality-of-the-circumstances
test is necessary. First, the Single Criminal Episode statute leaves
the term ―criminal objective‖ undefined. While we agree with
Justice Lee that the term ―criminal objective‖ is ―not a reference to
a ‗hazy nefarious purpose‘ of wrongdoing,‖ infra ¶ 38, we do not
believe we can reach this conclusion without an appeal to the
totality of the circumstances. Indeed, the decades of jurisprudence
from our courts on this issue makes clear that a factual appeal to
the totality of the circumstances is necessary in order to determine
the confines of conduct that is incident to a single criminal
objective. See e.g., Rushton, 2017 UT 21, ¶ 35; State v. Ireland, 570
P.2d 1206, 1207 (Utah 1997); State v. Germonto, 868 P.2d 50, 60 (Utah
1993); State v. Cornish, 571 P.2d 577, 578 (Utah 1977).
        Moreover, Justice Lee‘s proposed test would, in many
instances, broaden the reach of the Single Criminal Episode Statute
impermissibly. For example, suppose Sisneros had recklessly run
over and killed an innocent bystander in his attempt to get away
with the stolen car. Under Justice Lee‘s proposed test, this conduct
would arguably be incident to the single criminal objective of theft
by receiving, and the State would be barred from prosecuting
Sisneros for vehicular manslaughter in a separate trial. Under the
totality-of-the-circumstances test, however, the State would not be
so constrained because (1) vehicular manslaughter is
fundamentally different in nature than theft by receiving, (2) the
victims of this crime would be separate under any definition, and
(3) there likely would have been sufficient time for Sisneros to
consciously make the decision to avoid running over the innocent
bystander. Indeed, this fact pattern is roughly similar to the facts of
State v. Ireland where we implicitly relied on a totality-of-the-
circumstances analysis in order to find that aggravated kidnapping
was not part of the same criminal objective as aggravated robbery
                                                       (continued . . .)
                                  10
                          Cite as: 2022 UT 7
                        Opinion of the Court
 II. BOTH OFFENSES WERE WITHIN THE JURISDICTION OF A
                    SINGLE COURT
    ¶23 After finding that the theft by receiving and aggravated
robbery offenses both arose under a single criminal episode, we
now turn to whether the ―offenses [were] within the jurisdiction of
a single court.‖ See UTAH CODE § 76-1-402(2)(a). The State argues
that this requirement of the Single Criminal Episode Statute was
not met because the aggravated robbery charge was not within the
jurisdiction of the district court in Utah County—where Sisneros
was first charged. However, the district courts in Weber County
had jurisdiction to hear both offenses, and the State could have
chosen to prosecute Sisneros in Weber County from the beginning.
As such, under the plain language of the Single Criminal Episode
Statute, we conclude that both offenses were ―within the
jurisdiction of a single court.‖ Id.
    ¶24 When tasked with questions of statutory interpretation,
―we first look to the plain language of the statute and give effect to
that language unless it is ambiguous.‖ State v. Jeffries, 2009 UT 57,
¶ 7, 217 P.3d 265 (citation omitted). ―Thus, a statutory provision
should be read literally, unless it would result in an unreasonable
or inoperable result.‖ Id. Utah Code section 76-1-403 bars the State
from subjecting a defendant to ―a subsequent prosecution for . . . a
different offense arising out of the same criminal episode‖ when
―the subsequent prosecution is for an offense that was or should
have been tried under Subsection 76-1-402(2) in the former
prosecution.‖ UTAH CODE § 76-1-403(1). Utah Code section 76-1-
402(2), in turn, provides that ―[w]henever conduct may establish
separate offenses under a single criminal episode . . ., a defendant
shall not be subject to separate trials for multiple offenses when . . .
[t]he offenses are within the jurisdiction of a single court.‖
    ¶25 Under the plain language of these statutory provisions,
both the theft by receiving and the aggravated robbery offenses
were ―within the jurisdiction of a single court‖ because both
offenses could have been heard by the district courts in Weber
County. All district courts in Utah have original jurisdiction to
hear criminal matters. See UTAH CODE § 78A-5-102(2). Moreover,


even though the kidnapping was incident to, and arguably
necessary for, the successful aggravated robbery. See Ireland, 570
P.2d at 1207.



                                  11
                          STATE v. SISNEROS
                        Opinion of the Court
the district courts in Weber County had venue to hear both
charges against Sisneros because Sisneros allegedly committed
both offenses in Weber County.7 See id. § 76-1-202(1). Accordingly,
if the State wished to prosecute Sisneros for both offenses, the State
should have conducted the prosecution in Weber County. Because
the State did not do so, the State was barred from conducting a
subsequent prosecution against Sisneros for aggravated robbery
when Sisneros had already been convicted of theft by receiving
under the same criminal episode. See id. § 76-1-403(1).
    ¶26 The State contends that the charges against Sisneros could
not have been brought in a single court because Sisneros was first
prosecuted in Utah County where he had only committed the theft
by receiving offense. The State cites our opinion in State v. Sosa, 598
P.2d 342 (Utah 1979), to argue that the Single Criminal Episode
Statute is ―strictly procedural in nature‖ and requires only that
―when a defendant is brought before a court, all offenses arising
from a single incident which are triable before that court be
charged at the same time.‖ Id. at 345 (emphasis added). Here, the
Utah County prosecutors charged Sisneros with all offenses that
could have been tried before the district court in Utah County, as
that court did not enjoy venue to hear the aggravated robbery
offense.
   ¶27 Nevertheless, the State‘s interpretation of our holding in
Sosa is incorrect. In Sosa, we held that the Single Criminal Episode
Statute did not bar the separate prosecutions of a defendant

___________________________________________________________
       7  Sisneros argues that considerations of venue are not
appropriate when determining whether offenses are ―within the
jurisdiction of a single court‖ for purposes of the Single Criminal
Episode Statute. According to Sisneros, the word ―jurisdiction‖ is
not ambiguous, and it means only the constitutional and statutory
limits of the authority of the court in question. Under this
interpretation of the Single Criminal Episode Statute, the offenses
for which Sisneros was charged would have been ―within the
jurisdiction‖ of the district courts in both Utah County and Weber
County. Nevertheless, because we find that it was sufficient for
just the district courts in Weber County to have jurisdiction over
the offenses to bar the subsequent prosecution of Sisneros, we do
not need to consider whether venue is a necessary requirement
under the Single Criminal Episode Statute.


                                  12
                         Cite as: 2022 UT 7
                        Opinion of the Court
charged with misdemeanor and felony offenses because, under the
law in effect at the time, the misdemeanor offenses had to be
separated from the felony offense and brought in the justice
courts.8 See id. at 344–45; see also State v. Johnson, 114 P.2d 1034,
1042 (Utah 1941) (―While the District Court has general jurisdiction
in all criminal matters, the proper procedure in misdemeanor cases
as prescribed by statute is to commence the action in the city or
justice‘s court.‖). Because the State could not have prosecuted all
offenses in a single court, we held that the State was not required
to abandon prosecution of one or more offenses in favor of
prosecuting another offense that arose out of the same criminal
episode. See Sosa, 598 P.2d at 345. This holding has no bearing on
the case before us. Here, the offenses in question were not required
to be commenced in separate courts. As such, the State could have
brought both charges against Sisneros in a single prosecution.
    ¶28 Moreover, the language in Sosa stating that ―[t]he single
criminal episode statute is strictly procedural in nature‖ is strictly
dicta and, with respect to the current version of the statutes in
play, is incorrect. The legislature does not have the constitutional
power to ―adopt rules of procedure.‖ Brown v. Cox, 2017 UT 3,
¶ 17, 387 P.3d 1040; see UTAH CONST. art. VIII, § 4. Instead, article
VIII, section 4 of the Utah Constitution grants this power to the
Utah Supreme Court. We presume that legislation is
―constitutional, and we resolve any reasonable doubts in favor of
constitutionality.‖ State v. Drej, 2010 UT 35, ¶ 9, 233 P.3d 476
(citation omitted). And here, there is no doubt that the Single
Criminal Episode Statute is not merely a procedural statute that
defines the ―mode or form of procedure for enforcing substantive
rights,‖ see id. ¶ 27 (citation omitted) (internal quotation marks

___________________________________________________________
       8  At the time Sosa was decided, Utah Code section 78-5-4
(repealed 1977) granted justice courts jurisdiction over ―[a]ll class
B and class C misdemeanors punishable by a fine less than $300 or
by imprisonment in the county jail or municipal[] prison not
exceeding six months.‖ Sosa, 598 P.2d at 344. The Utah Legislature
has since amended the code to grant district courts ―original
jurisdiction‖ over class B and class C misdemeanors in cases where
the offenses are ―included in an indictment or information
covering a single criminal episode alleging the commission of a
felony or a class A misdemeanor . . . .‖ See UTAH CODE §§ 78A-5-
102(9); 78A-7-106(1).


                                 13
                        STATE v. SISNEROS
                       Opinion of the Court
omitted), but a substantive statute that grants defendants a
substantive right not to be subject to multiple prosecutions for
crimes arising under a single criminal episode when the specified
provisions are met. In Sosa, the provisions of the statute were not
met because no single court had jurisdiction to hear all of the
offenses that arose under the single criminal episode. Here,
however, no party disputes that the district court in Weber County
had jurisdiction to hear both offenses for which Sisneros was
charged.
     ¶29 Finally, the State argues that it should not have been
required to join the prosecution of Sisneros in Weber County
because this ―unduly intrudes on county and district attorney‘s
prosecutorial decisions‖ since ―[e]ach county has a vested interest
in prosecuting the crimes that occur within its jurisdiction.‖
Notwithstanding this ―vested interest,‖ when a county prosecutor
chooses to prosecute a defendant for crimes under the Utah
Criminal Code, that prosecutor acts ―on behalf of the state.‖ See
UTAH CODE § 17-18a-401(1). And as such, the actions of the county
prosecutor are as binding on the State as they are on the defendant
being prosecuted. In passing the Single Criminal Episode Statute,
the Utah Legislature chose to limit the prosecutorial decisions of
individual counties to ―protect a defendant from the governmental
harassment of being subjected to successive trials for offenses
stemming from the same criminal episode‖ and ―to ensure finality
without unduly burdening the judicial process by repetitious
litigation.‖ See State v. Rushton, 2017 UT 21, ¶ 35, 395 P.3d 92
(citation omitted). The language and meaning of the Single
Criminal Episode Statute are clear, and we will not take the
exceptional step of reading additional limitations into the statute
in order to safeguard the preferences of individual counties and
district attorneys.
                         CONCLUSION
    ¶30 We find that Sisneros‘s theft by receiving and aggravated
robbery offenses both arose under a single criminal episode and
that both offenses were within the jurisdiction of a single court.
Because Sisneros was convicted of theft by receiving in Utah
County, and the State does not dispute that the prosecuting
attorney in Utah County was aware of both offenses at the time
Sisneros was arraigned on the first information or indictment, all
provisions under Utah‘s Single Criminal Episode Statute have
been met. Accordingly, we affirm the court of appeals‘ dismissal of
the subsequent charge against Sisneros for aggravated robbery in
Weber County.

                                14
                         Cite as: 2022 UT 7
                       LEE, A.C.J., concurring
    ASSOCIATE CHIEF JUSTICE LEE, concurring in part and concurring
in the judgment:
    ¶31 I concur in the court‘s conclusion that the aggravated
robbery charge against Landon Sisneros is barred under Utah
Code section 76-1-402(2). I also concur in the majority opinion on
one element of the statutory analysis—the determination that the
theft by receiving and aggravated robbery charges were offenses
―‗within the jurisdiction of a single court‘ because both offenses
could have been heard by the district courts in Weber County.‖
Supra ¶ 25. I write separately, however, because I disagree with the
majority opinion‘s analysis of the other element of the statutory
inquiry—the conclusion that these offenses were incident to an
attempt or accomplishment of the ―criminal objective of stealing
[a] car‖ under a multi-factor ―totality of the circumstances‖ test.
See supra ¶¶ 16–17, 22.
    ¶32 The majority applies a standard first established in State v.
Rushton, 2017 UT 21, 395 P.3d 92—a multi-factor balancing
framework imported from United States v. Letterlough, 63 F.3d 332
(4th Cir. 1995). See Rushton, 2017 UT 21, ¶¶ 12, 36–39 (citing
Letterlough, 63 F.3d at 335). But the Rushton standard is riddled
with vagueness and imprecision. The factors themselves call for
discretionary judgment calls on a series of ill-defined gray scales—
on the degree or extent of (1) distance between the ―geographic
locations‖ in which the offenses arose, (2) difference in the
substantive ―nature‖ of the offenses, (3) difference in the identity
of ―victims‖ of the offenses, and (4) time or opportunity to make a
conscious decision to commit the later of the two offenses. See
Rushton, 2017 UT 21, ¶¶ 36–39. The standard is further obscured
by the lack of any rubric defining the interplay among the factors,
as by an indication of the factors‘ relative weight. And the problem
is highlighted by the lack of any connection between the Rushton
factors and the operative language of the governing statute.
    ¶33 These and other points of imprecision are lurking beneath
the surface in this case. A key question presented goes to the
definition of the ―victims‖ of a crime under the third Rushton
factor. Another is whether any difference in the identity of the
victims is enough to outweigh other factors cutting in the other
direction. But the court stops short of resolving these questions. See
supra ¶¶ 20–21 (concluding that any ―disagreement‖ on the
meaning of ―victim‖ is not ―material‖ to its decision); id. ¶ 21
(stating only that a difference in identity of victims ―can
sometimes‖ establish that there is no single criminal objective).
Instead of clarifying the test on these and other points, the majority
simply asserts that ―the totality of the circumstances indicates that

                                 15
                          STATE v. SISNEROS
                       LEE, A.C.J., concurring
both offenses were ‗incident to an attempt or an accomplishment
of a single criminal objective‘‖—to ―steal[] a car.‖ Supra ¶ 22.
    ¶34 This holding perpetuates the indeterminacy of our law in
a field in which ―predictability is at a premium.‖ Rushton, 2017 UT
21, ¶ 71 (Lee, A.C.J., joined by Durrant, C.J., concurring in the
judgment). Both prosecutors and defendants need to be able to
anticipate the preclusive effect of a criminal prosecution. And
Rushton makes it difficult if not impossible for them to do so.
    ¶35 The Rushton standard would be defensible nonetheless if it
were rooted in the governing language of the statute. But the
Rushton framework bears no connection to the statutory text. See id.
¶ 53 (making this point). It is based on a standard under a federal
statute that ―bears little resemblance to the operative Utah
provisions.‖ Id. And that is a further barrier to the viability of the
Rushton framework.
    ¶36 I raised these and other concerns in my separate opinion
in Rushton. And I remain convinced of the position I developed
there. We should resolve the ―single criminal episode‖ question on
the basis of the controlling text of the statute—not under a case-by-
case balancing of factors under a ―totality of the circumstances.‖
See id. ¶ 47–48.
    ¶37 By statute, a ―‗single criminal episode‘ means all conduct
which is closely related in time and is incident to an attempt or an
accomplishment of a single criminal objective.‖ UTAH CODE § 76-1-401
(emphasis added). The italicized terms are critical. They tell us that
a criminal offense is statutorily precluded if it arises out of conduct
that furthers ―the attempt or accomplishment of‖ another crime
arising out of the same conduct. Rushton, 2017 UT 21, ¶ 59 (Lee,
A.C.J., joined by Durrant, C.J., concurring in the judgment).
    ¶38 The starting point is the identification of the relevant
―criminal objective.‖ This is not a reference to a ―hazy nefarious
purpose‖ of wrongdoing. Id. It is a reference to an ―objective‖ to
commit a specific crime as defined in our law. See id. ¶ 52
(explaining that ―‗single criminal objective‘ cannot be defined in
the abstract,‖ to encompass any broad, nefarious purpose, as that
―would eviscerate the permissive joinder statute, Utah Code
section 77-8a-1(1)‖); id. ¶ 16 (majority reaching the same
conclusion).
   ¶39 The second step is the identification of the relationship
between the two crimes at issue. Each crime must be based on
conduct that is ―closely related in time.‖ And one of the crimes


                                  16
                         Cite as: 2022 UT 7
                     DURRANT, C. J., concurring
must be ―incident to an attempt or an accomplishment‖ of another
crime.
    ¶40 ―The words ‗attempt‘ and ‗accomplishment‘ have well-
defined meanings in the criminal law.‖ Id. ¶ 58. And the statutory
text carries forward those meanings—in a standard that requires
joinder of any criminal offense that is ―incident to‖ an ―attempt‖ to
commit another crime or to the ―accomplishment‖ of such crime.
Id.
   ¶41 That standard is easily established here. The conduct
giving rise to the charge of aggravated robbery furthered the
―accomplishment‖ of the ―criminal objective‖ of the crime of theft
by retention of property. This is clear from the fact that both crimes
have as their subject the exact same piece of personal property—
the car that was stolen by Sisneros.
    ¶42 I would resolve the ―single criminal episode‖ inquiry on
this basis. And I would thereby avoid extending the imprecision
and indeterminacy introduced into our law in Rushton.


   CHIEF JUSTICE DURRANT, concurring:
   ¶43 I concur fully in the majority opinion. It properly applies
the Rushton factors to the case at hand and correctly determines
that the theft by receiving and aggravated robbery offenses were
part of a single criminal episode. I also agree with the majority‘s
conclusions that both offenses were ―within the jurisdiction of a
single court‖ for purposes of the Single Criminal Episode Statute.
   ¶44 I write separately to note that while I agree substantively
with the view Associate Chief Justice Lee has so ably articulated
both in this case and in Rushton, I have decided to join the majority
because Rushton now controls. Once a case has been decided, we
should accord it precedential weight and ―give [it] a full and fair
application to the facts before us,‖ regardless of (and often despite)
our personal views on whether the case was correctly decided.9
This principle is particularly applicable in situations—such as this
one—where neither party has asked us to overrule the controlling



___________________________________________________________
       9Neese v. Utah Bd. of Pardons & Parole, 2017 UT 89, ¶ 59, 416
P.3d 663.


                                 17
                         STATE v. SISNEROS
                     DURRANT, C.J., concurring
precedent10 and where application of the competing tests yields
the same result.11 For these reasons and under principles of stare
decisis, I am disinclined to revisit Rushton. So I join the majority.




___________________________________________________________
       10 Id. ¶ 51 (―Appellate courts have no business unsettling the
law by overturning significant precedent where the parties have
not asked the court to do so, nor been provided with an
opportunity to brief the issue, nor . . . carried their burden of
persuasion to show us that the precedent should be overturned.‖);
see also State v. Walker, 2011 UT 53, ¶ 21, 267 P.3d 210 (Nehring, J.,
concurring) (―Like all of my colleagues, I disagree with many
judicial opinions. I have even come to take issue with opinions I
have authored for the court. But I also believe that giving voice to
those opinions should be reserved for an occasion where the issues
presented are properly before the court.‖).
       11See infra ¶ 31 (Lee, A.C.J., concurring in the judgment)
(determining, under an alternate analysis, that ―the aggravated
robbery charge against Landon Sisneros is barred under‖ the
Single Criminal Episode Statute).


                                 18